Citation Nr: 0902704	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-23 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ocular histoplasmosis of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969 and from August 1981 to September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran perfected his substantive appeal in the current 
case in July 2005.  He indicated at that time that he desired 
to have a hearing before a Veterans Law Judge at his local VA 
RO.

In a letter dated in November 2008, the veteran was notified 
that he was scheduled for a Travel Board Hearing before a 
Veterans Law Judge at his local VA RO on December 17, 2008.  
In a letter received in December 2008, the veteran moved for 
a postponement of his Travel Board Hearing.  Subsequently, in 
January 2009 the undersigned Acting Veterans Law Judge 
granted the veteran's request to reschedule his Travel Board 
Hearing.  To date, the veteran has not been rescheduled for a 
hearing before a Veterans Law Judge at his local VA RO.

In light of the foregoing the case must be REMANDED for the 
following:

The veteran should be rescheduled for a 
Travel Board Hearing before a Veterans 
Law Judge at his local VA RO.  He and his 
representative should be given an 
opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




